Chief Justice Steele
concurring specially:
I am of opinion that it is within the police, power of the states to prohibit the importation and use of mutilated animals — mutilated not because of a tender solicitude for the welfare of the animals, nor for the benefit of society, but cruelly mutilated, from sordid motives, to supply the demands of the devotees of an ephemeral and senseless fashion. I cannot, therefore, agree with that portion of the opinion which maintains a contrary position.
But, try as I will, I can find no satisfactory answer to the argument that the legislature, by authorizing the importation of docked horses for exhibition and for other purposes, repealed the prior law on the subject and destroyed the force and effect of the decision in the case Bland v. The People upon that branch of the case.
I therefore concur in the judgments discharging the defendants.